DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on February 2, 2022, for the application with serial number 16/415,806.

Claims 1, 2, 4-6, 9-12, 14-16, 19, and 20 are amended. 
Claims 1-20 are pending.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea(s), reiterating arguments that have previously been considered in the Non-Final Office Action (8/2/2021), pp. 3-7.  The Examiner reiterates that the claim elements have been considered individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  In addition, the claims do not recite an improvement to a technology or technical field, because provisioning jobs, timing job providers, monitoring the progression of a timer, and measuring progression of a job is not a technology.  The process recited in the independent claims is a business process that could be implemented mentally or on paper.  However, the present claims recite the use of a generic computer as a tool to implement the abstract idea.  The Applicant points to the alleged complexity of the interface for evidence of subject matter eligibility (see Remarks p. 11), but the claims do not recite any particular improvement to a computer interface.  
The Applicant submits that the Examiner has ignored elements of the claims in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  See Remarks p. 12.  However, the Applicant does not point to any particular limitation or element 
The Applicant additionally submits that the recited steps of the claims could not be implemented by a person.  For example, the Applicant submits that a human being could not determine the job status of a service provider.  See Remarks p. 13.  The Examiner respectfully disagrees with this assertion.  A human being, particularly a human being service provider, could determine a job status and report said status to any interested party.  The party would then be notified of the job status.  Similarly, a service provider could report location information.  The present claims merely recite the use of a generic computer network to process known information and communicate the information over a network.  
The Applicant further submits that the claims provide a technical solution to a technical problem by providing real time communications over a network resulting in an on-demand provision of a job.  See Remarks p. 15.  In response, the Examiner reiterates that the use of generic computer hardware and a generic computer network does not provide a practical application.  The claims do not recite any particular improvement or solution that is rooted in computer technology.  It is generally understood that a generic computer network operates in real time to provide on-demand communications.  Clearly, the use of a generic computer network to provide real-time communication is more efficient than alternative methods, such as phone or paper communications.  However, by rule, the use of a generic computer network does not provide significantly more than an abstract idea.  See MPEP §2106.05[I]A.ii.
Again, the Applicant points to the Catino reference.  See Remarks p. 16.  The Examiner reiterates that the Catino reference is not under examination in the present communication.
The Applicant additionally contends that the claims do not recite managerial functions. See Remarks p. 18.  The Examiner respectfully disagrees.  The steps of the claims recite a business workflow for managing jobs and job progress.  The steps are similar to steps that 
The Applicant continues to contend that the claimed process could not be implemented mentally or on paper.  See Remarks p. 22.  Again, the Examiner disagrees.  Jobs can be assigned from a job provider to a service provider in a sequential fashion, verbally or on paper.  Similarly, time information for jobs could be recorded on paper.  The present claims do not recite a technical solution to a technical problem; they recite a business solution to a business problem.
The Applicant further submits that the claims go beyond linking human behavior to a technological environment.  See Remarks p. 25.  The Examiner respectfully disagrees.  The claims essentially recite a business process of delegating tasks and timing the tasks as they are performed through the use of generic computing devices.  As such, the claims link the executing of a business process to a computer network environment.  
The Applicant further compares the present claims to the claims from Bascom.  In response, the Examiner points out that the claims in Bascom recite an alleged improvement to data filtering that is inherently rooted in computer technology.  In contrast, the present claims recite the use of a general purpose computer for provision jobs, time jobs, and measure progression of the jobs.  The steps could be implemented mentally or on paper.  Therefore, the subject matter of the present claims is not rooted in computer technology.
The Applicant further contends that the Examiner has not properly applied step 2B of the analysis.  In response, the Examiner points to the rejection, below, which applies the relevant considerations of MPEP §2106.04(d)[I] for step 2A and again in MPEP §2106.05[1]A. for step 2B.  The present claims do not meet any of those requirements to amount to ‘significantly more’ 
The rejection for lack of subject matter eligibility is accordingly updated and maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to provisioning of jobs (as evidenced by the preamble of exemplary claim 1; “A method for the on-demand provision of a property service job”), timing job providers (see again claim 1; “monitoring a subsequent progression of [a] timer),” and measuring progression of the job (see again claim 1; “determining a limit to the progression of the job that is affiliated with the job”); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “maintaining a plurality of profiles,” “capturing . . . a consumer job request,” “engaging a third party through a third party 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computing system with a processor interfacing with devices, including third party devices, in claims 1 and 11). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computing system with a processor interfacing with 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624